803 F.2d 714
U.S. Fidelity & Guaranty Company, Lumbermens Mutual CasualtyCompany, Kemper Group Insurance Companyv.U.S. Army Corps of Engineers, Mid-Stream Fuel Service, Inc.,Williams-McWilliams Company, Fuel Services, Inc., HendryCorporation, Merritt Dredging Company, Affolter ContractingCo., Caldwell Culvert Co., Al-Fla Plastics, Inc., Pitalo'sHardware, Berwick Bay Oil Co., Kenner Marine & Machinery,Inc., South Carolina National Bank, Successor by Merger toFirst Nat. Bank of So. Carolina
NO. 86-2570
United States Court of Appeals,Fourth Circuit.
OCT 06, 1986

1
Appeal From:  D.S.C.


2
DISMISSED.